Citation Nr: 1232919	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for a low blood pressure disorder, alternatively diagnosed as a disorder of the autonomic nervous system, to include as secondary to a neck disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, major depressive disorder, and depression.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to service connection for a low back disorder; a neck disorder, to include as secondary to a low back disorder; and a low blood pressure disorder, alternatively diagnosed as a disorder of the autonomic nervous system, to include as secondary to a neck disorder, will be addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  In November 2010, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's November 2011 decision and remand the case for readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board in order to afford the Veteran a VA examination.  In order to prevent prejudice to the Veteran, the Board's November 2010 decision is vacated so far as it pertains to the issue of entitlement to service connection for a low back disorder, and a new decision will be entered as if the November 2010 decision had never been issued.


FINDINGS OF FACT

1.  The Veteran went absent without leave from November 23, 1968 to November 26, 1968, for which he was found guilty and had to forfeit $139.00 per month for two months and perform 45 days of extra duty.

2.  The Veteran was absent without leave from January 4, 1969 to January 23, 1969, after which a Special Court Martial was convened on February 13, 1969.  The Veteran was sentenced to two months of hard labor, forfeiture of two-thirds base pay for two months, and reduction in rank from E-5 to E-1.

3.  The Veteran's current major depressive disorder is etiologically related to the February 13, 1969 Special Court Martial.


CONCLUSION OF LAW

An acquired psychiatric disorder, including posttraumatic stress disorder, major depressive disorder, and depression, was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the initial adjudication of the instant case, the RO's April 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Board also finds that the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records, his Social Security Administration (SSA) records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to his claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and depression, the Veteran was afforded a VA examination in July 2007.  In November 2010, the Board deemed the July 2007 VA examination inadequate and, thus, remanded the claim in or order to afford the Veteran another VA examination.  In December 2010, the Veteran underwent a VA examination.  The examiner reviewed the Veteran's claims file, including the relevant evidence contained therein, considered the Veteran's lay statements, administered a thorough clinical examination, and provided a diagnosis and an opinion that addressed the salient etiological questions presented by the Veteran's claim.  As such, the Board finds that the December 2010 VA examination is adequate for purposes of determining service connection.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Historically, the Veteran served on active duty from February 1966 to March 1969.  In December 2006, he submitted a service connection claim for an acquired psychiatric disorder, including PTSD, major depressive disorder, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(holding that when determining the scope of a claim, VA must consider the veteran's description of the claim; the symptoms the veteran describes; and the information the Veteran submits or that VA obtains in support of that claim).  Pursuant to this claim, the Veteran was afforded a VA examination in July 2007, after which his claim was denied in an October 2007 rating decision.  The Veteran then perfected an appeal, and the claim was certified to the Board for appellate review.  In November 2010, the Board remanded the Veteran's claim for further development.  Specifically, the Board found that the July 2007 VA examination was inadequate because the examiner did not render an etiological opinion.  As such, the Board directed the RO to afford the Veteran another VA examination to ascertain the nature of the Veteran's current psychiatric disorder and, if any, whether each was incurred in or due to his active duty service.

While the Veteran's claim was in remand status, he underwent an adequate VA examination in December 2010.  The RO then continued the denial of the Veteran's claim in a March 2012 supplemental statement of the case before remitting it to the Board for further appellate review.  Based on a longitudinal review of the Veteran's claims file, the Board finds that the RO substantially complied with the November 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, another remand for curative action is not required, and the Board will address the merits of the Veteran's claim herein.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  However, only when a disability was incurred, due to, or aggravated in the line of duty, and not the result of the veteran's own willful misconduct can service connection be established.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.1(n); 38 C.F.R. § 3.301(a).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(2), (3).

While there is a presumption in favor of a finding of line of duty, if it is determined that an exception does apply, such as willful misconduct, and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  38 U.S.C.A. § 105(a) (West 2002); Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

In support of his claim, the Veteran described two inservice events that he claimed were the cause of a current psychiatric disorder, to include PTSD, major depressive disorder, and depression.  First, while serving in Okinawa in approximately September 1967, the Veteran claimed that he was wrongly accused by a sergeant of dereliction of duty and "failure to repair."  Specifically, the Veteran stated that he was unable to commandeer a jeep to make a mail run to the main post office during a monsoon with 80 to 90 mile-per-hour winds and torrential rain.  The Veteran claimed that the sergeant was "spiteful" and "jealous" because the Veteran was earning $50.00 per night playing the piano at a lounge, and that this was the sergeant's way of stopping his very lucrative side job and "putting [the Veteran] in his place."  For this conduct, the Veteran claimed that he was given an Article 15, reduced in rank, and was given extra duty and a "severe brow-beating."

Second, the Veteran claimed that he was accused of mishandling classified documents in approximately February 1969.  The Veteran asserted that his commanding officer requested that he sign an affidavit attesting to the mishandling of these classified documents, which he refused to do because he believed that he was innocent.  He claimed that he then went absent without leave after being threatened with convictions for very serious charges, including treason, and a long prison sentence and, potentially, the death penalty.  When he returned to his assigned unit, the Veteran claimed that he was surprised to learn that he was only being charged with being absent without leave and that there was no mention of charges concerning the mishandling of classified documents.  After he was discharged from active duty service, the Veteran claimed that he received a letter from his "commanding general" wherein the general stated that the Veteran's conviction had been overturned and that his rank of E-5 had been restored.  He hoped that the letter from the general and his amended personnel records were include in his file, but, if they were not, he asserted that he was informed by an unnamed entity that his personnel records were, at least in part, destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  

Preliminarily, the Board finds no indication that the Veteran's service treatment and/or personnel records were partially or wholly destroyed in the 1973 fire at NPRC.  Pursuant to the Veteran's claim at issue herein, the RO submitted a request for the Veteran's records in April 2007.  In response, NPRC submitted the Veteran's service treatment and personnel records.  There was no finding from NPRC that the Veteran's records were affected by the 1973 NPRC fire.  As such, the Board finds that a complete set of the Veteran's service treatment and personnel records have been associated with the claims file.

According to his service personnel records, in December 1968, the Veteran received an Article 15 for being absent without leave from November 23, 1968 to November 26, 1968.  The reason for the Veteran's absence without leave was not discussed.  As punishment, the Veteran was required to forfeit $139.00 per month for a period of two months, and was required to perform extra duty for a period of 45 days.

The Veteran was again absent without leave from January 4, 1969 to January 23, 1969.  On January 5, 1969, a letter of inquiry was written by the Veteran's commanding officer that demonstrated that he was unaware of any apparent difficulties or domestic problems that would have caused the Veteran to be absent without leave, except for the extra duties assigned to him as a result of his previous period of absence without leave.  Further, the letter demonstrated that the Veteran's immediate supervisor did not see any evidence that the Veteran intended to go absent without leave nor was there any evidence that the Veteran had difficulties with personnel at his place of duty, to include subordinates and supervisors.  Moreover, there was no evidence of suspected foul play, mental instability, or intent not to return, to miss movement through neglect or design, to avoid hazardous duty, or to shirk important service.  A Special Court Martial was convened on February 19, 1969, and the Veteran plead guilty to and was found guilty of being absent without leave during said period for which he was required to perform two months hard labor, forfeit two-thirds of his base pay for a period of two months, and was reduced in rank from E-5 to E-1.  Prior to the completion of his punishment, the Veteran was honorably discharge from active duty service on March 5, 1969.  The unexecuted portion of the Veteran's punishment was remitted.

While the Veteran's personnel records indicated that he served as a Clerk during his active duty service and that he attained a Top Secret security clearance, there was no evidence that the Veteran was found guilty of or even accused of dereliction of duty, "failure to repair," or breech of classified protocol.  First, as discussed above, the Veteran received an Article 15 in December 1968, but not for dereliction of duty or "failure to repair."  The Veteran's personnel records clearly indicated that he received an Article 15 for being absent without leave for a period of three days.  There was no evidence indicating that the Veteran failed to discharge his duties properly during a monsoon.  Further, the Veteran claimed that he was reduced in rank as a consequence of his actions, however, the only reduction in his rank came as a result of his second period of absence without leave. 

Second, during the pendency of this appeal, the Veteran did not deny that he went absent without leave for a period of 19 days in January 1969.  He claimed that he did so only because he was threatened with serious charges, including treason, and being sentenced to a prolonged prison term or death, all stemming from his alleged breach in classified protocol.  If, however, the Veteran's alleged breach in classified protocol was so serious that he would be threatened with a charge of treason and execution, the Board finds no reasonable basis to conclude that the service department would not pursue such charges upon the Veteran's return to his unit following the 19-day period of absence without leave.  Documents associated with the February 1969 Special Court Martial made no reference to a breach of classified protocol, serious or otherwise.  Additionally, the Veteran did not submit the letter he supposedly received from the general, and there was no indication from his personnel records that he was exonerated and that his rank was restored.

In sum, the Veteran's assertions as to his inservice conduct and the punishment that he received as a consequence are directly contradicted by the evidence of record.  As such, the Board finds that the Veteran's statements are simply not credible evidence as to inservice events.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of statements may be impeached by inconsistent statements and consistency with other evidence).  As such, the Board finds that the Veteran received an Article 15 in December 1968 for being absent without leave for three days.  Further, the Board finds that the Veteran was found guilty in February 1969 by a Special Court Martial for a second period of absence without leave, which was not motivated by threatened punishment for a breach in classified protocol.

During the pendency of this appeal, the Veteran consistently asserted that he experienced psychiatric symptoms as a consequence of the Special Court Martial.  The Veteran stated that he felt ashamed, disgraced, and/or that he had violated his family's name as a result of his inservice conduct.  The Veteran repeated these assertions during a December 2010 VA psychiatric examination.  At the conclusion of the examination, the diagnosis was major depressive disorder.  The examiner then opined, in relevant part, as follows:

In the opinion of this examiner, the Veteran's diagnosis of major depressive disorder is the most appropriate one.  He also has some related issues with nervousness and irritability which are seen as essentially part of the same syndrome.  All of these factors are seen in the view of this examiner to relate directly to his service in the military involving the court martial...[T]he Veteran appears to have maintained these symptoms over the years, and they are currently present.

The evidence of record did not demonstrate that the Veteran was absent without leave from January 4, 1969 to January 23, 1969 against his will.  Further, according to the January 5, 1969 letter from his commanding officer, there was no evidence of foul play resulting in the Veteran's absence without leave.  Indeed, during the pendency of this appeal, the Veteran admitted to being absent without leave by choice.  As such, the Board finds that the Veteran's second period of absence without leave was a conscious act.  38 C.F.R. § 3.1(n).

According to the Veteran's personnel records, the Veteran was punished following a three-day period of absence without leave in November 1968.  As such, there is a reasonable basis to find that the Veteran was aware that being absent without leave was a known prohibited action when he went absent without leave in January 1969.  Further, given that he was punished for a three-day period of being absent with leave, it stands to reason that he knew that he would be punished more severely for a 19-day period of being absent without leave.  As such, the Board finds that the Veteran deliberately or intentional engaged in wrongdoing with knowledge of the probable consequences for that wrongdoing, which, in this case, was the convening of a Special Court Martial.  Id.  Consequently, the Board finds that the Veteran's 19-period of absence without leave was willful misconduct.

Finally, given that the Veteran's 19-day period of absence without leave resulted in the February 1969 conviction by the Special Court Martial, and given that the December 2010 VA examiner related the Veteran's current major depressive disorder to the February 1969 Special Court Martial, the Board finds that the Veteran's willful misconduct it is the proximate cause of the Veteran's major depressive disorder.  The Veteran did not assert and the evidence of record did not support finding that an acquired psychiatric disorder, including PTSD, major depressive disorder, and depression, was due to any other aspect of the Veteran's active duty service.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008)(holding that the Board is not obligated to investigate all possible theories of entitlement).  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and depression, is denied.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.1(n); 38 C.F.R. § 3.301(a).


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, major depressive disorder, and depression, is denied.


REMAND

A.  Low Back Disorder

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In accordance with the September 2011 Joint Motion discussed above, the evidence of record includes competent evidence of persistent or recurrent symptoms of a current low back disorder; evidence of an low back injury or treatment during the Veteran's active duty service; and an indication that the inservice injury/treatment and the current symptoms may be related.  However, the evidence of record did not include a competent etiological opinion assessing the relationship between the Veteran's inservice injury/treatment and his current symptoms.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order to afford the Veteran a VA examination.  Id.; see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

B.  Neck Disorder and Low Blood Pressure Disorder/Disorder 
of the Autonomic Nervous System

The Veteran has asserted a current neck disorder is etiologically related to a low back disorder, to include on the basis of aggravation.  As such, the Board finds that the issue of entitlement to service connection for a neck disorder is inextricably intertwined with his claim of entitlement to service connection for a low back disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Similarly, the Veteran has asserted that a low blood pressure disorder, alternatively diagnosed as a disorder of the autonomic nervous system, is etiologically related to a current neck disorder.  As such, the Board finds that the issue of entitlement to service connection for a low blood pressure disorder, alternatively diagnosed as a disorder of the autonomic nervous system, is inextricably intertwined with the claim of entitlement to a neck disorder.  Accordingly, because the Veteran's claim of entitlement to a low back disorder is being remanded herein, the Board finds that the Veteran's claims of entitlement to service connection for a neck disorder and a low blood pressure disorder, alternatively diagnosed as a disorder of the autonomic nervous system, must be remanded for contemporaneous adjudication.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he submit or identify relevant evidence in support of his claims being remanded herein that has not already been associated with the claims file.  Specifically, the RO must request the Veteran to submit or identify all VA and non-VA medical providers who have treated him for a low back disorder, a neck disorder, a low blood pressure disorder, or a disorder of the autonomic nervous system.  The RO must then obtain copies of any identified treatment records that are not already in the claims file.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must afford the Veteran a VA examination to ascertain the presence of any current low back disorder and, if present, whether each was the result of disease or injury incurred in or due to his active duty service.  All indicated studies must be performed, and all findings must be reported in detail.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must opine as to whether any currently diagnosed low back disorder is related to or had its onset during the Veteran's active duty service.  In rendering this opinion, the examiner must identify specific evidence, either clinical or lay evidence, in the claims file to support the conclusion reached.  The examiner must specifically acknowledge and comment upon the Veteran's inservice instances of treatment; his discharge examination; the post-service treatment records; and the Veteran's assertions of continuity of post-service symptoms.  Further, the opinion(s) must be accompanied by a thorough rationale.  The examiner must set forth all the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.   

The examiner must then opine as to whether any current neck disorder is etiologically related a current low back disorder, to include on the basis of aggravation.

The examiner must also opine as to whether a low blood pressure disorder, alternatively diagnosed as a disorder of the autonomic nervous system, is etiologically related to a neck disorder, to include on the basis of aggravation.

If the examiner determines that he/she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she must comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disease or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the Veteran's claims file.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


